                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT GREENVILLE

CHARLES MOORE, JR.,                            )
                                               )
          Plaintiff,                           )
                                               )
v.                                             )         Case No: 2:18-CV-82
                                               )
THE UNITED STATES OF AMERICA,                  )
                                               )
         Defendant.                            )


                                         ORDER

       United States Magistrate Judge Clifton L. Corker filed a report and recommendation (the

“R&R”) on November 19, 2018, recommending that a motion by BlueCross Blue Shield of

Tennessee, Inc. (“BCBST”) to intervene in this matter be granted. (Doc. 19.) Judge Corker

directed BCBST to file its complaint within ten (10) days of entry of the order, and BCBST has

done so. (Doc. 20.) Neither party has objected to the R&R within the given fourteen days. See

28 U.S.C. § 636(b)(1).

       After reviewing the record, the Court agrees with the R&R. The Court hereby ACCEPTS

and ADOPTS the R&R (Doc. 19).



       SO ORDERED.

       ENTER:


                                                   /s/
                                                   CURTIS L. COLLIER
                                                   UNITED STATES DISTRICT JUDGE
